IN THE SUPREME COURT OF THE STATE OF DELAWARE

    ALEJANDRO RODRIGUEZ-                     §
    ORTIZ,                                   §   No. 278, 2021
                                             §
         Defendant Below,                    §
         Appellant,                          §
                                             §   Court Below–Superior Court
         v.                                  §   of the State of Delaware
                                             §
    STATE OF DELAWARE,                       §
                                             §   Cr. ID No. 0810017618(N)
         Plaintiff Below,                    §              0905024913(N)
         Appellee.

                              Submitted: September 16, 2021
                              Decided:   September 24, 2021

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                           ORDER

       After careful consideration of the notice to show cause and the appellant’s

response, it appears to the Court that:

       (1)     On September 3, 2021, the appellant, Alejandro Rodriguez-Ortiz, filed

a notice of appeal from the Superior Court’s July 15, 2021 order denying his motion

for postconviction relief. Under Supreme Court Rule 6(a)(iv), a timely notice of

appeal should have been filed on or before August 16, 2021.1




1
 Because the thirtieth day fell on a Saturday, the notice of appeal was due the next business day,
or Monday, August 16, 2021. Del. Supr. Ct. R. 11(a).
       (2)     On September 7, 2021, the Senior Court Clerk issued a notice directing

Rodriguez-Ortiz to show cause why his appeal should not be dismissed as untimely

filed. In his response to the notice to show cause, Rodriguez-Ortiz alleges that he

failed to file a timely notice of appeal because of delays at the prison law library.

       (3)     Time is a jurisdictional requirement.2 A notice of appeal must be

received by the Court within the applicable time period to be effective.3 An

appellant’s prisoner pro se status does not excuse his failure to comply strictly with

the jurisdictional requirements of Supreme Court Rule 6.4 Unless an appellant can

demonstrate that his failure to file a timely notice of appeal is attributable to court-

related personnel, the appeal cannot be considered.5

       (4)     There is nothing in the record that reflects that Rodriguez-Ortiz’s

failure to file a timely notice of appeal in this case is attributable to court-related

personnel. Consequently, this case does not fall within the exception to the general

rule that mandates the timely filing of a notice of appeal, and this appeal must be

dismissed.




2
  Carr v. State, 554 A.2d 778, 779 (Del.), cert. denied, 493 U.S. 829 (1989).
3
  Del. Supr. Ct. R. 10(a).
4
  See Smith v. State, 47 A.3d 481 (Del. 2012).
5
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).
                                                2
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rule 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ Gary F. Traynor
                                    Justice




                                      3